IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs November 4, 2003

          STATE OF TENNESSEE v. CEDRICK DEANDRE BROWN

                   Direct Appeal from the Circuit Court for Obion County
                          No. 2-341 William B. Acree, Jr., Judge



                   No. W2003-00929-CCA-R3-CD - Filed January 2, 2004


The defendant was convicted of two counts of aggravated robbery. He asserts that the trial court
erred in denying his motion to suppress based on an unlawful stop and arrest. We conclude that the
issue has been waived by the defendant’s failure to include it in his motion for a new trial. The
judgments of the trial court are affirmed.

      Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which DAVID H. WELLES and JOE
G. RILEY, JJ., joined.

Danny H. Goodman, Jr., Tiptonville, Tennessee, for the appellant, Cedrick Deandre Brown.

Paul G. Summers, Attorney General and Reporter; Braden H. Boucek, Assistant Attorney General;
Thomas A. Thomas, District Attorney General; and Kevin McAlpin, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                            OPINION

        The defendant, Cedrick Deandre Brown, was convicted of two counts of aggravated robbery
in violation of Tennessee Code Annotated section 39-13-402(a)(1), Class B felonies. The trial court
sentenced him to serve two nine-year, concurrent sentences in the Tennessee Department of
Correction. This appeal timely followed. The defendant asserts that the trial court erred in denying
his motion to suppress based on an unlawful stop and arrest. We conclude that the issue has been
waived by the defendant’s failure to include it in his motion for a new trial. The judgments of the
trial court are affirmed.

                                               Facts

         Around 2:00 a.m. on August 18, 2002, the victims, Tommy Griffin and Cory Goodman, had
just finished working, “tearing down” the Obion County Fair. The two young men were waiting for
their grandfather to pick them up outside of the fairgrounds. A maroon car with three passengers
passed by slowly on at least two different occasions. On the final pass, the car stopped and asked
the victims if they wanted a ride. The men declined the offer, and the car drove off. A few minutes
later, two of the men from the car returned on foot. They talked with the victims for a few minutes
before brandishing handguns. The defendant held a gun to Griffin’s chest while the co-defendant,
Kenneth Moss, held a gun to Goodman’s head. The perpetrators demanded money, but the victims
initially would not comply. After Griffin saw the defendant pull the trigger back, he handed over
his money. Goodman threw his money on the ground and the co-defendant retrieved it. The two
men ran off in the direction that they had approached from. Goodman hurried inside the fairgrounds
and communicated to a police officer what had just transpired. The victims described the vehicle
as a maroon Buick Skylark with shiny rims.

        Dave Green, one of the police officers responding to the robbery call, observed a maroon
Oldsmobile that he thought might be the suspect vehicle. The vehicle pulled into a driveway and
the passengers got out. The man on the passenger side, the defendant, identified himself as “Brown”
and walked toward the side of the house. The driver of the vehicle was the co-defendant. Green did
not believe that these people were the ones involved in the robbery and allowed them to go free.
Later that night, another police officer stopped the same vehicle. At this time, the co-defendant was
alone in the vehicle. Green soon arrived on the scene. The officers became suspicious because the
co-defendant gave a different story than he had given earlier. The co-defendant was arrested and
voluntarily gave a statement that night. The defendant was arrested a few hours later and admitted
to the robbery, although he minimized his role. A gun was found several days later in the area
outside of the house where the defendant was seen by Green.

                                               Analysis

        The defendant asserts that the trial court erred in denying his motion to suppress based on
an unlawful stop and arrest. The only issue raised by the defendant in his motion for a new trial was
sufficiency of the evidence. In fact, the trial court specifically asked the defendant the following
question during the motion hearing: “Is the only ground for the motion is that the evidence is
insufficient?” To which the defendant replied affirmatively. The defendant has waived this issue
by failing to include it in his motion for a new trial. Tenn. R. App. P. 3(e); see State v. Walker, 910
S.W.2d 381, 386 (Tenn. 1995). Rule 3 states that “no issue presented for review shall be predicated
upon error in the admission or exclusion of evidence . . . unless the same was specifically stated in
a motion for a new trial.” Tenn. R. App. P. 3(e). The defendant is not entitled to relief on this issue.

                                             Conclusion

        Accordingly, we hold that the suppression issue has been waived. The judgments of the trial
court are affirmed.

                                                        ___________________________________
                                                        JOHN EVERETT WILLIAMS, JUDGE


                                                  -2-